—In a proceeding pursuant to CPLR article 78 to review a determination dated May 28, 1992, that the petitioner violated Prison Rule 180.11 by attempting to send money to another inmate without authorization, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated January 15, 1993, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Since the exchange of funds among State inmates without permission is prohibited (see, e.g., Matter of Garland v Cough*487lin, 198 AD2d 731), and because it is undisputed that the petitioner attempted to withdraw funds from her inmate account so that she could transmit those funds indirectly to another State prison inmate, the Supreme Court correctly confirmed the findings of the Hearing Officer (see also, Matter of Smith v LeFevre, 116 AD2d 782; Matter of Fediuk v Coughlin, 106 AD2d 834). Mangano, P. J., Bracken, Joy and Hart, JJ., concur.